MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                  Apr 30 2019, 9:05 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Jonathan M. Young
Law Office of Jonathan M. Young, P.C.
Newburgh, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anndee L. Rinkel,                                        April 30, 2019
Appellant,                                               Court of Appeals Case No.
                                                         18A-DC-2195
        v.                                               Appeal from the Spencer Circuit
                                                         Court
Robert T. Rinkel,                                        The Honorable Karen Werner,
Appellee.                                                Temporary Judge
                                                         Trial Court Cause No.
                                                         74C01-1702-DC-125



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019                      Page 1 of 23
[1]   Anndee L. Rinkel (“Mother”) appeals the trial court’s Decree of Dissolution

      Order on All Remaining Issues that, following the dissolution of her marriage

      to Robert T. Rinkel (“Father”), divided the marital estate, awarded Father

      physical and sole legal custody of N.R., born on February 20, 2009, and

      ordered her to pay Father child support. Mother raises several issues which we

      revise and restate as:


            I.    Whether the trial court violated her due process rights by
                  suspending her parenting time and ordering supervised parenting
                  time;

           II.    Whether the court erred in denying her request for DNA testing;

          III.    Whether the court abused its discretion in admitting certain
                  testimony; and

          IV.     Whether the court erred in granting Father physical and legal
                  custody of N.R.

      We affirm.


                                      Facts and Procedural History

[2]   On February 22, 2017, Father filed a petition for dissolution of marriage, which

      indicated that he resided in Santa Claus, Indiana, the parties were separated on

      January 20, 2017, Mother was not pregnant, and N.R. had been the “one child

      born of th[e] marriage.” Appellant’s Appendix Volume II at 19. That same

      day, he also filed a Motion for Provisional Order and Temporary Restraining

      Order, an affidavit in support of the motion, and an emergency petition for

      custody of N.R. The emergency petition indicated that the parties last resided

      together at the Santa Claus residence; N.R. did not move with Mother when

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 2 of 23
      she left on January 20, 2017, to a residence in Owensboro, Kentucky; on

      February 14, 2017, Mother entered the Santa Claus residence at 6:30 a.m.,

      insisted she was going to pick up N.R. to drop him off at school, and did so

      without Father’s consent; Father later learned that N.R. had not arrived at

      school and was not at school that day or the following day; and that Father had

      filed a petition under a separate cause number for order of protection on behalf

      of N.R. against Mother on February 14, 2017, and said petition was granted.1

      The petition further stated that Father had reason to believe that Mother may

      attempt to take N.R. in spite of the order based upon her recorded statement to

      her father, with whom Father resides; Mother suffered from Borderline

      Personality Disorder, refused to attend counseling, and was unable to control

      her emotionally abusive outbursts; and granting Father custody was in the best

      interest of N.R. to protect N.R. from Mother’s emotional abuse.


[3]   An entry in the chronological case summary (“CCS”) states that the court held

      a hearing on Father’s emergency petition for custody on April 6, 2017, at which

      Mother appeared in person and by counsel, the court “[began] hearing

      testimony and evidence,” and the court ordered Mother to have parenting time

      supervised by Sharon Shoulders. A CCS entry indicates that Mother appeared

      in person and by counsel on June 8, 2017, that testimony and evidence on the




      1
        The chronological case summary in cause number 74C01-1702-PO-110, which is titled “[N.R.] vs. [Mother],”
      contains a February 14, 2017 entry which states that N.R., “by Child’s Next Friend, [Father], files Petition for
      an Order for Protection and Request for a Hearing,” and a February 16, 2017 entry which states, “Ex Parte
      Order for Protection. (See Entry).” Appellant’s Appendix Volume II at 56-57 (capitalization omitted). The
      record does not contain a copy of the filings under that cause number or the Ex Parte Order for Protection.

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019                      Page 3 of 23
      emergency petition for custody resumed, and that the court ordered Mother’s

      parenting time to continue to be supervised by Shoulders every other weekend

      on Saturday and Sunday from 9:00 a.m. to 7:00 p.m.2


[4]   On July 31, 2017, Mother filed a Motion for Clinical Evaluation which requested

      a clinical evaluation of Father and her father, Richard McMahon, and a

      Renewed Motion for Appointment of Guardian Ad Litem. On August 30, 2017,

      Mother filed a Verified Motion for DNA Testing, which requested that the court

      order each party and the child to submit to a DNA test, and a Petition to End

      Supervision of Parenting Time. On September 21, 2017, Father filed a petition to

      modify and suspend Mother’s supervised parenting time “pursuant to the

      Provisional Order filed . . . August 7, 2017.”3 Id. at 38. The petition stated that

      Father had received a call on September 19, 2017, from Shoulders, that she had

      stated she would no longer provide supervision for Mother’s parenting time, and

      that Mother had made the “visitation so emotionally abusive that [N.R.] is

      expressing the desire to cease to participate in future parenting time” with her.

      Id. at 39. The court issued an order on the same day temporarily suspending

      Mother’s parenting time “until a hearing should be held” and set a hearing for

      Father’s petition on November 9, 2017. Id. at 40. On September 22, 2017,




      2
          The record does not contain transcripts of the April 6 and June 8, 2017 hearings.
      3
        The record does not contain a copy of an August 7, 2017 Provisional Order. The CCS contains an August
      3, 2017 entry which indicates that Father filed a Notice of Filing of Proposed Provisional Order and which
      states, “Provisional Order (6/18/17 hearing). (SEE ENTRY).” Appellant’s Appendix Volume II at 6.

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019                 Page 4 of 23
      Father filed a Notice of No Objection to Renewed Motion for Appointment of

      Guardian Ad Litem.


[5]   On October 19, 2017, Mother filed an objection to Father’s September 21, 2017

      petition to modify and suspend parenting time, and the court held a hearing, at

      which it granted Mother’s motion for guardian ad litem and appointed David

      Heal (“GAL Heal”), denied her motion for DNA testing, granted her motion

      for clinical evaluation as to Father and denied it as to McMahon, and ordered

      Mother’s parenting time to continue “pursuant to the Provisional Order.”

      Transcript Volume II at 14. In addressing the motion for DNA testing, counsel

      for Mother stated, “just generally I don’t want to get into too much facts but

      generally there was a period of separation and – and during that period of

      separation it’s possible that it could be someone else” and that “in the response

      they indicated that – that one had been done previously, however, that was not

      a court ordered one. I’m not aware of the nature of that. I don’t know if it was

      an at home test. Regardless, my client has doubts as to the validity of that.” Id.

      at 8. In response, Father’s counsel indicated that “[t]he testing has already been

      done in 2009. We’ve submitted . . . the results. Obviously, this was not just

      manufactured. This . . . was a test that [Mother] and [N.R.] and [Father]

      submitted to and the combined results are that it’s ninety-nine point nine nine

      nine one percent (99.9991%) likely that – probable that he is the father.” Id. at

      9. A CCS entry indicates that the court held a hearing on November 9, 2017,

      the parties had reached an agreement on parenting time, and the court

      approved the agreement.


      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 5 of 23
[6]   On May 3, 2018, the court held the first day of its final hearing, at which it

      heard testimony from Beth Ann York Strodel, the principal at N.R.’s school.

      Strodel answered affirmatively when Father’s counsel stated:


              [O]ne of the other things you told the Guardian Ad Litem on – is
              that – it says, “The Guardian Ad Litem questioned the Principal
              if she truly thought [N.R.] would be at risk with [Mother]. Miss
              Beth Strodel said immediately, ‘I feel [N.R.] would definitely be
              at risk with [Mother] taking him.’” Do you recall that?


      Id. at 49. Family case manager Nakaa Myers testified that she investigated an

      allegation of child abuse or neglect by Mother against Father and McMahon,

      interviewed N.R., Mother, Father, and McMahon, and completed a home

      check. The court admitted with redaction Petitioner’s Exhibit 4, a summary of

      the findings from Myers’s assessment, which states in part that Mother showed

      Myers a video of N.R. at her home “where he didn’t want to go back to his

      dad’s house after their visit”; that the video “appeared he was just a little boy

      who wanted to spend more time with his mother”; and that Mother stated that,

      every time she has N.R. for visits, he cries and does not want to leave, Father is

      never home because he works so much, and that she does not think N.R. needs

      to be left alone with McMahon. Exhibits Volume at 14. The summary also

      indicates that Myers conducted an interview with Father on June 22, 2017, and

      that Father stated Mother “struggles with her anger,” “is bipolar,” and “has

      episodes that could last hours or days”; “when something sets [Mother] off

      everyone pays”; and “when [Mother] gets angry she yells, swears and is

      volatile.” Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 6 of 23
[7]   McMahon testified that Father and N.R. lived with him in a residence he

      owned, answered affirmatively when asked if he was familiar with Mother

      being hospitalized for mental or emotional problems, and stated that Mother

      was committed to Butler Hospital in Providence, Rhode Island, when she was

      approximately sixteen. When asked if there was a time shortly after Mother

      had moved to Owensboro that she took N.R. with her, McMahon answered

      “February 13th, it was,” and stated that Mother drove up and “took [N.R.] out

      and [N.R.] had this fear in his eyes that you know that a child shouldn’t have,”

      that she was supposed to take N.R. to school but did not take him that day and

      the next day, and that he and Father went to school and found out that N.R.

      was not in school at that time. Transcript Volume II at 91. He testified that

      Mother drank wine every night and that “[s]he’d get one of those boxes of wine

      and they’d last two (2) days, maybe two (2) nights.” Id. at 95. He stated that

      his concern if Mother was to have more time with N.R. was that “she’ll revert

      back to her old self and get not physical but verbally abusive” with N.R. Id. at

      98. He answered affirmatively when asked if he had seen Mother be verbally

      abusive to anyone else and stated, “me and [Father].” Id. at 99.


[8]   Father testified about his efforts to have N.R. returned to him after Mother had

      taken him in February 2017 and indicated that he did not pick up N.R. until

      three days later at Mother’s house at 11:00 p.m. He stated that, when Mother

      discovered if she returned to Indiana she could be arrested pursuant to the order

      for protection, “her boyfriend, George, actually helped facilitate her releasing

      [N.R.] to me,” and that “George was actually very good about saying I’ll have


      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 7 of 23
      my sister, who’s a social worker, be there, you come down.” Id. at 138-139.

      When asked if there was a period in 2016 when Mother was between jobs,

      Father answered “Yes, 2000 – one (1) and two (2) – yeah, because she left the

      golf course,” and he testified about a period of approximately six weeks to two

      months when Mother’s unemployment affected her behavior or mood in the

      household greatly, she went into a “real deep depression,” and the care she

      provided for N.R. was “[m]inimal.” Id. at 140-141, 148. He answered

      affirmatively when asked if he recalled incidents where Mother became very

      upset with N.R.


[9]   On June 14, 2018, the court continued the final hearing, and the parties

      stipulated to the admission of Mother and Father’s adult psychological exams.

      During direct examination of Father, the following exchange occurred:


              [Father]: [W]hile we were reconciling [Mother] was involved with
              another man and myself as well and there was some question as to
              who the father was so as soon as [N.R.] was born, February 20th,
              2009. We talked about it and it was a little bit heartfelt and I
              remember saying if [N.R. is] my son then we’ll work together and
              stay together and be a family and if he wasn’t I’d have to part
              ways and we’d cross that road when we got there. But it was early
              spring cause I remember it was still cold out she had a DNA test
              mail order and –

              [Counsel for Mother]: . . . Your Honor, I want insert [sic] an
              objection here to any results of that DNA test for lack of
              foundation.

              The Court: [Father’s counsel]? I’m sorry, I didn’t mean to cut
              you off.


      Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 8 of 23
        [Counsel for Mother]: I think he can testify that he’s – he’s got
        one and that’s not my objection that they’re testifying that they did
        one. My objection would be as to the results.

                                              *****

        The Court: What’s the legal objection for what reason?

        [Counsel for Mother]: [G]enerally foundation . . . I think to have
        the results of the test to be admitted we’d have to know chain of
        custody, we’d have to know who the lab was that did it, and (in
        audible).

        The Court: I understand that part but . . . I guess I should ask
        [counsel for Father] this. What’s the reasoning for you asking . . .
        him these questions and are you gonna (sic) ask him that question?

        [Counsel for Father]: [T]he reason I’m going ask it [sic] – him is
        because apparently [Mother] continues to maintain that he’s not
        the father without the basis of any new paternity tests and – but we
        have further evidence that she agreed that he was the father.

Id. at 167-169. The court noted Mother’s August 30, 2017 motion and

overruled the objection, Father testified that Mother had called him, told him

that the test had come back, and was elated, and counsel for Mother continued

the objection to the results of the DNA test. Father testified that Mother

received an email which “gave the results whatever it said. I was . . . the

father.” Id. at 170. Counsel for Father asked, “without saying what those

emails or those results said, what did [Mother] say about the results,” and

Father testified that Mother was “extremely happy” and “elated.” Id. Counsel

for Father inquired as to the reason why Mother was elated, and Father

answered, “[t]hat I was the father of [N.R.],” indicated that she and he had

further discussions about those results in the ensuing years, and stated:

Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 9 of 23
               [B]ut more immediately then we had to get the results to her ex-
               boyfriend and she did not want to see him or deal with him so
               she printed a copy of the results and had me go meet him at a
               convenien[ce]store in Middletown, Rhode Island. A seven
               eleven (711) to be precise and the reason why I have that copy or
               had that copy is because I talked with him and I was gonna (sic)
               give it to him and he had a little disposable wedding camera and
               he said I don’t need a copy I’ll take a picture of it. He actually
               took a couple pictures of it and I remember apologizing to him
               for the mess. It was just – it was kind of like a man-to-man talk.


       Id. at 170-171.


[10]   Father further testified that he had a prescription for hydrocodone pills related

       to a 2007 back surgery, that at one point he discovered that his pills were

       running short and confronted Mother, and that she told him “[w]ell, I only took

       one (1).” Id. at 177. He stated that Mother did not have a prescription for

       hydrocodone, that she said that they made her feel better, and that “she was

       very depressed and crying a lot cause she had lost her job in the industrial

       cleaning business.” Id. at 178. Father testified that he and Mother were both

       employed at St. Meinrad Abbey, that they worked at the same time “many

       times,” that N.R. was with McMahon during those periods, and that Mother

       did not express concerns then about leaving N.R. with McMahon. Id. at 190.

       Father answered in the negative when asked whether, “with regard to sole

       custody versus joint legal custody, do you believe that you and [Mother] can

       communicate with regard to . . . major decisions in [N.R.’s] life,” and he

       indicated that that was the reason he was seeking sole custody. Id. at 234.



       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 10 of 23
[11]   The court took judicial notice of six reports which GAL Heal had filed.4 GAL

       Heal indicated that he had met with N.R. at Mother’s house, at Father’s house,

       and had “probably done three (3) visits at school.” Id. at 239. When the court

       inquired into how N.R. would get to school under a fifty/fifty custody split,

       GAL Heal testified that Mother would need to take N.R. to school and it

       probably took twenty-five to thirty minutes, and agreed when the court stated,

       “that’s a pretty long drive and a pretty big deal getting [N.R.] to school.”

       Transcript Volume III at 11.


[12]   On August 14, 2018, Mother filed a renewed motion for DNA testing, and on

       August 16, 2018, the court continued the final hearing. Mother testified that

       she and Father were married on April 18, 2005, and were physically separated

       from “2007 to gosh, late 2008.” Id. at 23. When asked to clarify what she

       meant by “separated,” she stated that Father “physically . . . assaulted me, was

       arrested, we separated, I filed for divorce the next day.” Id. at 24. She

       indicated that, during that period of time, there was a divorce action “actually

       finalized” in Rhode Island, but she and Father revoked it before the state’s six

       month waiting period had elapsed. Id. at 25. When asked whether she and

       Father were residing together eight to nine months prior to N.R.’s birth, she

       answered, “No, I was actually in a relationship with someone else.” Id. She

       testified that her “favorite thing in the world . . . is Christmas,” that she and



       4
         The record on appeal does not contain copies of these reports. The CCS contains entries which indicate
       that GAL Heal filed a report on October 31, 2017, and supplemental reports on January 26, March 8, March
       12, May 25, and May 30, 2018.

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019             Page 11 of 23
       Father lived in Rhode Island until July 2013 when she had “sort of no choice

       but to move with [Father] having been out of work for so long and me fully

       supporting and doing everything,” and that she thought, “where can I live

       where I can be Christmassy (sic) all the time so I picked Santa Claus, Indiana.”

       Id. at 28-29. When counsel explained legal custody, and asked who she thought

       should be granted legal custody of N.R. or if she thought there should be joint

       legal custody, Mother stated:


               I think that I should given that I am [N.R.’s] only biological
               parent. Also, given that [Father] refuses to communicate with
               me. [Father] also is not allowed to bring his phone into work so
               he’s not available in the event of an emergency. If anything
               happened, I am available twenty-four (24) hours a day, every
               day, all the time. My decision making skills are also not clouded
               by narcotic medication that [Father] is required to take. So, I
               wouldn’t want someone making decisions for my son under the
               influence of narcotics either.


       Id. at 58. Mother answered affirmatively when asked whether she believed it

       was in N.R.’s best interest to have a DNA test, despite knowing the “several

       potential negative outcomes that would come out of even requesting the DNA

       test.” Id.


[13]   On August 30, 2018, the court entered its Decree of Dissolution Order on All

       Remaining Issues, which found in relevant part:


               DNA TEST




       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 12 of 23
               8. [Mother] had requested a DNA test to confirm or deny that the
               [Father] was the biological father of [N.R.]. The Court now
               denies that request.

               CUSTODY OF [N.R.]

               9. The Court has considered all factors required to be considered
               by Indiana law in determining custody. The Court finds that it is
               [in] the best interest of the child, [N.R.], that there be no joint legal
               custody. As evidenced by the existence of the protective order
               between the parties, the parties are not able to communicate with
               each other, even for the best interest of [N.R.] The Court therefore
               finds that it is in the best interest of the child, [N.R.], that [Father]
               shall have sole legal and physical custody of the child.

               PARENTING TIME

               10. [Mother] shall be entitled to Parenting Time with the child as
               set out in the Indiana Parenting Time Guidelines.

               11. All aspects of the Indiana Parenting Time Guidelines shall
               apply herein, including the provisions regarding opportunity for
               additional parenting time.

               12. The Court finds that the maternal grandfather, [McMahon], is
               a sufficient caretaker of the child.


       Appellant’s Appendix Volume II at 17.


                                                    Discussion

[14]   Before addressing Mother’s arguments, we note that Father did not file an

       appellee’s brief. When an appellee fails to submit a brief, we do not undertake

       the burden of developing arguments, and we apply a less stringent standard of

       review, that is, we may reverse if the appellant establishes prima facie error.

       Zoller v. Zoller, 858 N.E.2d 124, 126 (Ind. Ct. App. 2006). This rule was

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 13 of 23
       established so that we might be relieved of the burden of controverting the

       arguments advanced in favor of reversal where that burden properly rests with

       the appellee. Wright v. Wright, 782 N.E.2d 363, 366 (Ind. Ct. App. 2002).

       Questions of law are still reviewed de novo. McClure v. Cooper, 893 N.E.2d 337,

       339 (Ind. Ct. App. 2008).


[15]   To the extent Mother appeals the court’s findings in its order, we observe that, in

       cases where a trial court enters findings of fact and conclusions of law, first we

       determine whether the evidence supports the findings, and second we determine

       whether the findings support the judgment. See Lechien v. Wren, 950 N.E.2d 838,

       841 (Ind. Ct. App. 2011). We will set aside the trial court’s specific findings only

       if they are clearly erroneous, that is, when there are no facts or inferences drawn

       therefrom to support them. Id. A judgment is clearly erroneous when a review

       of the record leaves us with a firm conviction that a mistake has been made. Id.

       We neither reweigh the evidence nor assess the credibility of witnesses, but

       consider only the evidence most favorable to the judgment. Id. The findings

       control only as to the issues they cover, and a general judgment standard applies

       to issues upon which the trial court made no findings. Id.


                                                          I.


[16]   The first issue is whether the trial court violated Mother’s due process rights by

       suspending her parenting time and ordering supervised parenting time. Mother

       contends that, pursuant to Ind. Code § 31-17-14-2, a court must consider and

       make a finding as to potential endangerment of the child’s physical health or


       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 14 of 23
       significant impairment of the child’s emotional development. She argues that

       the court made no such findings when it limited her time with N.R.;

       “[s]pecifically, [Mother] did not see [N.R.] for fifty-four (54) days without a

       hearing and even after a hearing, her parenting time was ordered to be

       supervised.”5 Appellant’s Brief at 24. She further asserts that the court

       suspended her parenting time without a hearing in its September 21, 2017 order

       by temporarily suspending her parenting time until a hearing was held.


[17]   A decision about parenting time requires us to give foremost consideration to

       the best interests of the child. Perkinson v. Perkinson, 989 N.E.2d 758, 761 (Ind.

       2013). Generally, parenting time decisions are reviewed for an abuse of

       discretion. Id. If the record reveals a rational basis for the trial court’s

       determination, there is no abuse of discretion. In re Paternity of G.R.G., 829
N.E.2d 114, 122 (Ind. Ct. App. 2005). We will not reweigh evidence or

       reassess the credibility of witnesses. Id.


[18]   Ind. Code § 31-17-14-2 provides that a court may modify an order granting or

       denying parenting time rights whenever modification would serve the best

       interests of the child. It further states that parenting time rights shall not be

       restricted unless there is a finding “that the parenting time might endanger the




       5
         In her statement of the facts, Mother states Father “sought and received a Protective Order on behalf of
       himself” and N.R. and that, “[a]fter the Protective Order was issued, [she] did not see [N.R.] again for fifty-
       four (54) days.” Appellant’s Brief at 14. In support, she cites her testimony at the August 16, 2018 hearing
       about having to relinquish N.R. to Father, who filed “a false restraining order” which was served on her in
       February 2017, and of not “see[ing] [N.R.] again for fifty-four (54) days.” Transcript Volume III at 45-46.

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019                     Page 15 of 23
       child’s physical health or significantly impair the child’s emotional

       development.” See Perkinson, 989 N.E.2d at 762. Despite the word “might” in

       the statute, this Court has interpreted the language in the statute to mean “a

       court may not restrict parenting time unless that parenting time ‘would’

       endanger the child’s physical health or emotional development.” D.B. v.

       M.B.V., 913 N.E.2d 1271, 1274 (Ind. Ct. App. 2009), reh’g denied.


[19]   We note that Mother’s notice of appeal lists the August 16, 2018 Decree of

       Dissolution Order on All Remaining Issues as the order being appealed and

       that Mother did not appeal from the court order granting the Petition for an

       Order for Protection and Request for a Hearing in cause number 74C01-1702-

       PO-110. We further observe that Mother does not specify the fifty-four day

       period during which she alleges she did not see N.R. or receive a hearing and

       that she does not further develop the argument. The record reveals Father filed

       a Motion for Provisional Order and Temporary Restraining Order on February

       22, 2017, as well as an emergency petition which indicated that Mother

       removed N.R. from the Santa Claus residence without Father’s consent at 6:30

       a.m. to drop him off at school, that Father later learned that N.R. was not at

       school that day or the following day, that a petition for order of protection of

       N.R. against Mother had been granted, and that Father had reason to believe

       Mother would attempt to take N.R. despite the order of protection. The court

       scheduled and held a hearing on April 6, 2017, at which Mother appeared in

       person and by counsel and it heard testimony and evidence on the emergency

       petition, and ordered Mother to have parenting time supervised by Shoulders.


       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 16 of 23
       The hearing resumed on June 8, 2017, Mother and her counsel were present,

       and the court heard additional testimony and evidence on the emergency

       petition. Mother does not provide transcripts of either the April 6 or June 8,

       2017 hearings or otherwise point to the record in support of her argument. We

       further note that Father’s petition to modify and suspend parenting time

       indicated that Shoulders had stated she would no longer provide supervision for

       Mother’s supervised parenting time and that visitation between Mother and

       N.R. had become emotionally abusive to such a degree that N.R. expressed a

       desire to cease participating in future parenting time. With regard to the court’s

       September 21, 2017 order, we note that, when the court initially ordered

       Mother’s parenting time to be supervised, the parenting time was scheduled to

       occur on Saturday and Sunday from 9:00 a.m. to 7:00 p.m. every other

       weekend. The court held a hearing addressing Mother’s parenting time in

       relation to Father’s petition on October 19, 2017. Under these circumstances,

       we cannot say that the trial court abused its discretion in ordering supervised

       parenting time or in temporarily suspending parenting time until it was able to

       hold a hearing.


                                                         II.


[20]   The second issue is whether the trial court erred in denying Mother’s request for

       DNA testing. In essence, Mother argues that determining whether the child is a

       child of both parties must be accomplished prior to a final decree and that the

       court did not do so. She maintains that the totality of the evidence casts serious

       doubt on N.R.’s paternity, and that the court’s decision to deny Mother’s

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 17 of 23
       request amounts to clear error when “DNA testing is the only evidence that can

       unequivocally rebut or affirm the marriage presumption” of N.R.’s paternity.

       Appellant’s Brief at 21-22.


[21]   The Indiana Supreme Court explained in Russell v. Russell that: “[b]efore

       the dissolution court may make a child custody or support determination, it

       must first determine whether it has jurisdiction to do so, i.e., whether the child

       at issue is a ‘child of the marriage.’” 682 N.E.2d 513, 515 (Ind. 1997). The

       Court observed that the inquiry into whether a child is a child of the marriage is

       a determination by the dissolution court of who the child’s parents are for

       purposes of custody, visitation, and support, and that in paternity proceedings

       the inquiry is whether a particular man is the child’s biological father, and, if so,

       similar determinations as to support, custody, and visitation are made. Id. at

       517. Declining to give extensive treatment to the subject of whether “a

       determination in a dissolution proceeding as to whether a child is a child of the

       marriage is equivalent to a paternity determination, i.e., determination that the

       divorcing husband is or is not the child’s biological father,” the Court presented

       several broad considerations and observed that in many cases the parties to

       the dissolution will stipulate or otherwise explicitly or implicitly agree that the

       child is a child of the marriage; that in such cases, although

       the dissolution court does not identify the child’s biological father, the

       determination is the legal equivalent of a paternity determination in the sense

       that the parties to the dissolution will be precluded from later challenging that

       determination except in extraordinary circumstances; and that, nevertheless, a


       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 18 of 23
       child or a putative father is not precluded by the dissolution court’s finding from

       filing a separate action to establish paternity at a later time. Id. at 518.


[22]   The Russell Court observed that, in other cases, the issue of whether a child is a

       child of the marriage may be vigorously contested and that in such cases

       the dissolution court has the authority to follow appropriate procedures for

       making paternity determinations. Id. It further noted:


               There will also be cases like the one before us where the
               divorcing husband and wife will attempt to stipulate or otherwise
               agree that a child is not a child of the marriage. While we
               disagree with the Court of Appeals when it says that a dissolution
               court is without jurisdiction to approve such agreements, we
               certainly believe that it is well within the discretion of the trial
               court to withhold approval until paternity has been established in
               another man. See In re Marriage of K.E.V., 883 P.2d 1246 (Mont.
               1994) (court applied equitable estoppel to prevent mother from
               denying paternity of husband where mother was not seeking to
               establish paternity in another man; court reiterated that the
               holding would not bar biological father or child from establishing
               paternity in father). In this regard, we generally agree with the
               Court of Appeals in this case in concluding that L.D.H. [v.
               K.A.H., 665 N.E.2d 43 (Ind. Ct. App. 1996),] was wrongly
               decided, at least to the extent that L.D.H. stands for the
               proposition that paternity actions filed in juvenile court collateral
               to pending dissolution actions are always improper. In fact, such
               actions may be the only way in which to establish the paternity of
               a man other than divorcing husband so as to satisfy the
               dissolution court that the child is not a child of the marriage and
               permit the divorce to proceed.


       Id. at 518-519.



       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 19 of 23
[23]   Here, to the extent that Mother contends that she “vigorously contested” the

       issue of whether N.R. is a child of the marriage, we note that the marriage

       began in April 2005, that N.R. was born during the marriage on February 20,

       2009, that Father filed the petition for dissolution on February 22, 2017, and

       that Mother first filed a motion for DNA testing on August 30, 2017, despite

       her assertion that she knew someone besides Father was N.R.’s biological

       father. Further, Mother does not point to the record to show that she did not

       encourage a relationship between Father and N.R. or she informed Father that

       he was not N.R.’s biological father; that she has sought to establish paternity in

       another man; or that a putative father has sought such action. See Paternity of

       I.I.P. v. Rodgers, 92 N.E.3d 1158, 1162 (Ind. Ct. App. 2018) (observing that it is

       contrary to public policy to simply disestablish paternity, whereby a child

       would be declared fatherless) (citing In re Paternity of Infant T., 991 N.E.2d 596,

       600 (Ind. Ct. App. 2013), trans. denied). Based upon the record and under these

       circumstances, we conclude that the trial court did not err when it denied

       Mother’s request.


                                                         III.


[24]   The third issue is whether the trial court abused its discretion in admitting

       certain evidence. The admission of evidence is entrusted to the sound

       discretion of the trial court. In re A.J., 877 N.E.2d 805, 813 (Ind. Ct. App.

       2007), trans. denied. An abuse of discretion only occurs where the trial court’s

       decision is against the logic and effect of the facts and circumstances before it.

       Id. “The fact that evidence was erroneously admitted does not automatically

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 20 of 23
       require reversal, and we will reverse only if we conclude the admission affected

       a party’s substantial rights.” Id.


[25]   Mother argues the court erred by allowing testimony regarding an in-home

       DNA test and maintains that not being able to test the validity of the alleged

       test substantially harmed her. The record reveals that Father testified at the

       June 14, 2018 hearing about his reconciliation with Mother and discussions

       surrounding N.R.’s paternity at the time of birth. When Father mentioned that

       Mother “had a DNA test mail order,” Mother’s counsel conceded that Father

       could “testify that he’s . . . got one and that’s not my objection that they’re

       testifying that they did one” and objected “to any results of that DNA test for

       lack of foundation.” Transcript Volume II at 168. Father’s counsel explained

       that further evidence would show “that [Mother] agreed that [Father] was the

       father,” Father testified that Mother had told him that the test had come back,

       and Mother’s counsel continued the objection as to the test’s results. Id. at 169.

       Father then indicated further that Mother was elated when she received an

       email “whatever it said,” clarified that Mother was elated because Father was

       the father of N.R., and testified that Mother printed a copy of the test results for

       Father to take to her ex-boyfriend at a Rhode Island convenience store. Id. at

       170. (171) Under the circumstances, we cannot say that the court’s decision

       affected Mother’s substantial rights.


[26]   Mother also alleges that the court erred by allowing Father to testify regarding

       her relationship with another person and specifically name that person in court.

       Ind. Code § 34-12-2-4 provides in part that it is unlawful for someone “to file,

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 21 of 23
       cause to be filed, threaten to file, or threaten to cause to be filed” any pleading

       or paper naming or describing in such manner as to “identify any person as

       corespondent or participant in misconduct” of the adverse party in a divorce

       action. We note that Mother did not object when Father first mentioned the

       relationship or the individual’s name and that Mother’s own testimony

       identified the individual by name. Based upon the record, we cannot say that

       the court abused its discretion in admitting the challenged testimony.


                                                         IV.


[27]   The fourth issue is whether the trial court erred in granting Father physical and

       legal custody of N.R. We note that it is well established that the trial court has

       statutory authority to determine custody and enter a custody order in

       accordance with the best interests of the child. See Ind.Code § 31-17-2-8.

       Further, in determining the best interests of the child, the trial court shall

       consider all relevant factors, including the age and sex of the child, the

       interaction and interrelationship of the child with the child’s parents and any

       other person who may significantly affect the child’s best interests, the child’s

       adjustment to the child’s home, school, and community, and the mental and

       physical health of all individuals involved. See id. We further note that, as the

       Indiana Supreme Court has stated:


               Appellate deference to the determinations of our trial court
               judges, especially in domestic relations matters, is warranted
               because of their unique, direct interactions with the parties face-
               to-face, often over an extended period of time. Thus enabled to
               assess credibility and character through both factual testimony

       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 22 of 23
               and intuitive discernment, our trial judges are in a superior
               position to ascertain information and apply common sense,
               particularly in the determination of the best interests of the
               involved children.


       Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011). “Appellate judges are not to

       reweigh the evidence nor reassess witness credibility, and the evidence should

       be viewed most favorably to the judgment.” Id. (citing Ind. Dep’t. of Child Servs.

       v. LaPorte Circuit Court (In re T.S.), 906 N.E.2d 801, 804 (Ind. 2009); J.I. v. J.H.

       (In re K.I.), 903 N.E.2d 453, 457 (Ind. 2009); Dunson v. Dunson, 769 N.E.2d
1120, 1123 (Ind. 2002)). We decline Mother’s request to reweigh the evidence.

       The court found that the parties were not able to communicate with each other,

       even for N.R.’s best interests. The court could reasonably determine from the

       evidence presented that Mother and Father lacked the kind of cooperative

       relationship that would warrant an order of joint custody and that granting

       Father primary physical and legal custody, subject to Mother’s parenting time

       as set out in the Indiana Parenting Time Guidelines, was in N.R.’s best

       interests. Viewing the evidence most favorably to the court’s determinations,

       we conclude that the trial court did not err or abuse its discretion in its decision.


[28]   For the foregoing reasons, we affirm the trial court’s order.


[29]   Affirmed.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DC-2195 | April 30, 2019   Page 23 of 23